Thiele, J.
(dissenting): I dissent from the fourth paragraph of the syllabus and the corresponding part of the opinion. As I view the matter, by reason of the allegations of the petition in the tax foreclosure action, the district court acquired jurisdiction over the real estate owned by Magnolia, and its proceedings thereon being *149regular, its judgment was not void and was not subject to collateral attack. In my opinion our decision reported in 160 Kan. 722, 165 P. 2d 419, made a correct disposition of the appeal.
Before discussing any decisions cited in the court’s opinion, or commenting on 'decisions not there cited, I direct attention to the statute in effect during 1942 providing for tax foreclosure actions, being G. S. 1941 Supp., ch. 79, art. 28. References hereafter are to the chapter and section number of that statute.
Under 79-2801, it is provided, “That in all cases in which real estate has been or shall be sold and bid in by the county at any delinquent tax sale” the board of county commissioners shall order the county attorney, to institute an action “against the owners or supposed owners of, such real estate and all persons having or claiming to have any interest therein or thereto,” and that the petition shall state the amount of the taxes chargeable to each tract of real estate and the name of “the owner, supposed owner, and party haying or claiming to have any interest therein or thereto,” giving the date of sale for delinquent taxes, together with a prayer that the court shall determine the amount of taxes, charges, interest and penalties chargeable to each tract and the name of the owner or party having an interest therein, etc., as provided in that section, which further provides for service of summons as provided by the code of civil procedure. Under 79-2803, it is provided, “Issues may be joined in said action as in other civil actions,” and on trial it shall be the duty of the district court “to investigate and decide what taxes shall have been legally assessed and charged on such tract, lot, or piece of real estate, and to render judgment therefor, together with the interest, charges and penalty thereon” and to order the sale of the same for the payment of such taxes, charges, interest and penalty, the sale to be made as later provided.
The later provision is 79-2804, which provides for the issuance of an order of sale to the sheriff, and that the sheriff publish notice of sale and on the day fixed the sheriff shall offer for sale each tract separately and sell the same to the highest and best bidder, and that after sale he shall make return of the order of sale, which return shall be examined by the court, and if found regular, the sale shall be confirmed and the sheriff ordered to forthwith execute to the purchasers at such sale a good and sufficient deed; that no particular form of deed shall be required but it shall be sufficient if it shows the date of the sale, a description of the property conveyed, the *150amount for which each tract sold, the name of the purchaser, the date the sale was confirmed by the court and the title of the suit in which the tax lien was foreclosed. Under 79-2804, it is further provided:
“Wfien^said deed is filed for record in the office of the register of deeds of the county where such real estate is situate, it shall vest in the purchaser or grantee therein named, as against all persons, parties to such proceedings, a fee simple title thereto; and said deed shall be prima facie evidence of the regularity of all proceedings prior to the date of filing the same for record as aforesaid.”
It may here be observed that Magnolia makes no claim that the above procedure was not fully and completely followed, save and except its claim as to service of summons on it, a claim not allowed in the court’s opinion. The sale was properly advertised and held, a return made, the sale confirmed, and a sheriff’s deed issued to Moyle, which he promptly recorded. Why did he not get the fee simple title which the statute says he should have? The court says because Magnolia could show in another action that it had paid its taxes and if they were paid, the district court had no jurisdiction and its judgment was void. At no time and in no action or proceeding in which Stevens county was a party, did Magnolia ever make such an assertion. In an independent action in which Stevens county was not a party, Magnolia collaterally attacks the judgment in the tax foreclosure action, and the parties to that action, not Stevens county, stipulate that although the district court in the foreclosure action found it had not paid, yet in fact it had paid. In my opinion, whether it had paid or not was the issue between Stevens county and Magnolia in the tax foreclosure action. That statute provides for the bringing of actions to determine that very fact, issues may be joined and the court is commanded to “investigate and decide what taxes shall have been legally assessed and charged,” and to render judgment. It is not even contended the district court did not fully perform its duties under that statute.
Let us first examine the decisions mentioned in the court's opinion. The first case is Doty v. Bassett, 44 Kan. 754, 26 Pac. 51. The general facts of that case are set forth in the court’s opinion and will not be repeated. A reference to the decision will disclose that originally an opinion had been prepared by'a commissioner holding that the petition in a tax foreclosure action did not state facts sufficient to vest the trial court with jurisdiction, for the reason the petition did not -describe the real estate involved. That decision *151was reported in 24 Pac. 944, but was not printed in our reports. A rehearing was allowed, and following that a' per curiam opinion was filed. In that opinion, the sufficiency of the pétition was not treated. Although the opinion noted that the real estate involved was gov- ' eminent land and not subject to taxation, and that the purchaser at the sale was the county, which was the plaintiff in the tax foreclosure action, there was no comment on the question of the effect of federal statutes controlling the matter, or the knowledge of the purchaser that the land which it sold and purchased was not subject to taxation. In the opinion it is recited that the trial court’s judgment was reversed solely upon the ground that the land at the time could not be assessed for taxation, as it was not subject to taxation, and therefore the tax foreclosure statute did not apply because that act related to collection of delinquent taxes on real estate.
It may here be noted that although the tax foreclosure statute in force when the above case was decided (Laws 1877, ch. 39), did contain some similar language to that in the act in force when Magnolia’s interest was sold, it did not contain the present provisions for trial of an action. On the contrary, that act provided for the filing of a petition giving, the name of the supposed owner of the real estate and for a publication notice setting a date for showing cause why the real'estate should not be sold’at a judicial sale. There were no specific provisions for sale such as are contained in the act in force when Magnolia was foreclosed. On the contrary, the deed was executed by the chairman of the board of county commissioners. There was no provision that the deed should convey a fee simple title as against all parties to the action and there was no statutory provision as to opening or vacating proceedings such as is contained in the act under consideration in this case.
The decision in Doty v. Bassett, supra, has never been followed. According to Shepard’s Kansas Citations the decision has been cited but once, and then in Spicer v. Wheeler, 53 Kan. 424, 36 Pac. 736, and there the decision was not based upon the opinion as printed ixi our reports, but upon the conclusions reached in the opinion prepared by the commissioner which was superseded by the printed decision. As I read the decision in Doty v. Bassett, taking into consideration the statutes then in force and those in force in 1942, that decision is no authority for holding that in an action where the real estate involved is subject to taxation a judgment may be held void because in a collateral attack it may be found that a fact deter*152mined in the tax foreclosure action (whether tax was unpaid) was not true.
I shall not comment at length on Wyandotte County v. Kerr, 112 Kan. 463, 211 Pac. 128, for the question of void judgment was not in that case. The quotation in the court’s opinion, however, is to the effect that the fact taxes allegedly unpaid had been paid, is a matter of defense in the tax foreclosure action.
In the court’s opinion a considerable quotation is made from Montgomery County v. Wilmot, 114 Kan. 819, 221 Pac. 276. In that case there was a direct and not a collateral attack on the judgment in a tax foreclosure action, and in accordance with statutory provisions. To isolate certain language, such as is quoted, does not truly reflect the decision. More to the point is a concluding paragraph of the opinion, reciting:
“It is not our purpose in this decision to pass upon the good faith of a purchaser at tax foreclosure sale in all the aspects in which that question might arise nor any further than is necessary .for the proper determination of this case. What we do hold is that, under the facts as disclosed by the evidence in this case, the sale and conveyance were at least so far voidable that they should be set aside upon timely application.” (1. c. 825.) (Emphasis supplied.)
And the court’s judgment as reflected in the syllabus was in accord. The court did not-hold the judgment void, on the contrary, the extent of its decision was that under the evidence the sale was voidable. The decision is no authority for holding void the judgment in the tax foreclosure case under consideration.
In my opinion, we decided the principle of jurisdiction over real estate .in a tax foreclosure case in Moore v. Graham, 151 Kan. 193, 98 P. 2d 111. Reference is made to the opinion for a rather extended statement of the facts, but in a general way it may be said the action was one to quiet title brought by a former owner against one who purchased real estate at a tax-foreclosure sale, predicated on unpaid taxes for the years 1927 to 1931 inclusive. Plaintiff contended that she had paid all taxes except for 1931. The defendant purchaser pleaded the proceedings in the tax-foreclosure action, and that plaintiff had not made timely effort to have the judgment and sale set aside. In disposing of plaintiff’s attack on the tax-foreclosure judgment, this court said:
“At the outset, plaintiff realizes that this is a collateral attack on a judgment and that she has the burden of overturning the judgment in the tax foreclosure action and that in order to accomplish this she must establish that the judgment in that case was void. She points out that the delinquent taxes *153prior to 1931 had been paid on July 26, 1932, the lot was bid in by the county on the first Tuesday in September, 1932, and the action to foreclose the tax lien was filed October 19, 1935; that G. S. 1935, 79-2801, provides for the foreclosure of tax liens in cases of this sort. The part of that statute with which we are interested is as follows:
“ ‘That in all cases in which real estate has been or shall be sold and bid in by the county at any delinquent tax sale, and shall remain or shall have remained unredeemed and the certificate of sale untransferred for the period of three and one-fourth years after such sale, or any extension thereof as provided in sections 1 (79-2326) and 2 (79-2401) hereof, it shall be the duty of the county attorney of such county, when so ordered by the board of county commissioners, to institute an action'in the district court in the name of the board of county commissioners, against the owners or supposed owners of such real estate, or so much thereof as the commissioners may direct.’
“It will be noted that this statute provides that the action to foreclose a tax lien cannot be commenced until the land in question shall have remained unredeemed from sale to the county for three and one-fourth years. In this case three and one-fourth years had not elapsed since the lot was bid in for the 1931 taxes before the action to foreclose the tax lien wastfiled. She argues from this that the trial court did not have jurisdiction of the subject matter of the action, and hence the judgment was void. The district court had jurisdiction of the subject matter of foreclosure of tax liens. There can be no doubt about that. The matter which plaintiff argues made the judgment void could have been raised by answer. The mere fact that there was a fact which had it been pleaded would have been a defense to the action does not take away from the court jurisdiction of the subject matter. The subject matter of the action was the foreclosure of tax liens and the trial court had jurisdiction of this at all times.” (1. c. 197.) (Emphasis supplied.)
■ Under the statute, the time in which the action could be commenced was just as vital to the district court’s jurisdiction as was the fact there were taxes unpaid.- I think that where a petition in a tax foreclosure action. alleges that taxes are unpaid and that the real estate has been sold and bid in at a delinquent tax sale, a question of fact is alleged, and if the owner claims that no tax is unpaid, it is a matter of defense which should be pleaded to be available, and that it may subsequently be shown in an action between other parties that there was no tax actually unpaid no more robbed the district court of jurisdiction than did the fact the action was commenced before the statutory time was fully expired.
What has been said above is confined to the proposition of collateral attack on mere showing that the statements in a petition in a tax foreclosure action and the judgment rendered thereon are void because the statement as to tax being unpaid is not true. But that does not fully dispose of the instant case. As is shown in the *154court’s opinion, when Magnolia received its deed to one-half of the mineral interest, it also received title to certain interests in the -fee. The court says that it was in court, and that it not having paid the tax on its interest in the fee, that interest was cut off by the judgment, sale and deed in the tax foreclosure action. I think the division of what Magnolia acquired under its deed is not warranted under any rule for construction of a contract. There was a single consideration for everything conveyed. As a part of its conveyance Magnolia not only had a right to certain surface rights in the fee, but it received a power of appointment enabling it to develop the entire mineral interest, to lease the same as though it were the owner of all and not merely one-half of it. Under the opinion, and I think correctly, it was held the district court had jurisdiction insofar as Magnolia’s interest in the fee was concerned, but it seems to me irrefutable that if it was in court for that purpose and the district court had jurisdiction, then Magnolia was in court for all purposes and to, the full extent of its interest in both the minerals and in the» fee, and that it ought not to be said that it could ignore defending the mineral interest and later collaterally attack the proceedings had insofar as the mineral interest is concerned.
In my opinion the court’s decision will introduce an element of confusion into our jurisprudence and unsettle every title growing out of a tax foreclosure action. Every title examiner will pause whenever a title is based upon a deed in a tax foreclosure proceedings, which the statute states shall convey a fee simple title. No matter how regular the proceedings may be on their face, no matter that the record may disclose unpaid taxes, the examiner of the title will know that under the court’s decision, a former owner or his grantee may, in a collateral proceedings, attack the validity of the deed in the tax-foreclosure action by the simple device of alleging that the delinquent tax for which the real estate was sold had in fact been paid. No longer will the statutory definition that the deed shall convey a fee simple title mean what it says. Another effect will be to make prospective purchasers reluctant to bid any considerable sums for tracts offered for sale by the sheriff as the result of proceedings and judgments in tax foreclosure actions. The court’s opinion warns such prospective purchasers that instead of receiving a deed conveying a fee simple title, they may be purchasing prospective lawsuits. The law should.be construed if pos*155sible — and I believe it is possible — so that real estate will sell for substantial amounts and for enough not only to pay the tax lien, but to leave something for the owner.
In my opinion the pleadings, judgment, and specifications of error were sufficient to raise the question of the effect of G. S. 1941 Supp., 79-2804b, referred to in the court’s opinion as a statute of limitations, and that it should have been considered and determined.
I am of the opinion that the judgment of the trial court quieting Magnolia’s title should have been wholly reversed.
Harvey, C. J., and Parker, J., concur in the above dissenting opinion.